Citation Nr: 1612870	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-49 529	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for infection with human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran (appellant) had active service in the United States Marine Corps from May 1979 to December 1982.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the appellant's claim of entitlement to service connection for infection with the human immunodeficiency virus (HIV).

In November 2011, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Board subsequently denied the Veteran's claim for service connection for infection with HIV in a decision issued in March 2012.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum decision, the Court vacated the Board's decision and remanded the case for re-adjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board thereafter remanded the case for additional development in December 2013.  

In October 2015, the Board requested medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from an infectious diseases consultant was rendered in November 2015.  In December 2015, the appellant and his attorney were provided with a copy of the opinion and given 60 days in which to respond to the opinion; a response was submitted in January 2016. 

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file. 



FINDING OF FACT

The Veteran's HIV did not have its onset in service and is not the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for infection with HIV have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify claimants and their representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or in a supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the appellant in July 2008, April 2009, and July 2010.  Each letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and the original July 2008 letter was sent prior to the issuance of the initial unfavorable rating decision in October 2008.   With respect to the Dingess requirements, the appellant was provided with the relevant information in the July 2008 and April 2009 letters.  

In addition, the record shows that the appellant is currently represented by an attorney.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claim, and as such, that he has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Therefore the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran.   Moreover, the appellant has not demonstrated any prejudicial or harmful error in VA notice, any presumption of error as to the first element of VA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The duty to assist was met in this case.  All pertinent available VA and private treatment records have been obtained and associated with the file.  Medical opinions were obtained in March 2015, and November 2015.  The VA opinions obtained are adequate: they were predicated on a full reading of the appellant's medical records, they considered all of the pertinent evidence of record and the statements of the appellant, and the infectious disease specialists provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the December 2013 Board remand, service dental treatment records for the appellant were obtained.  In addition, medical opinions from infectious diseases specialists were obtained.  Therefore, substantial compliance has been achieved. 

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.

II.  Merits of the Claim

The appellant contends that he was exposed to HIV during basic training in 1979.  In his July 2008 application for benefits (VA Form 21-526), he said that his HIV disability began on July 22, 1979.  The appellant's service dental treatment records indicate that he had a tooth extracted on June 14, 1979.

In a VA Form 21-4138 submitted by the appellant in March 2009, the appellant wrote that, on the day his tooth was extracted, afterwards his drill sergeant advised him to drink some water and so he drank a "big swig" and swirled it in his mouth.  He also wrote that he noticed the water tasted salty and that, later that evening, he poured the water out into a stopped basin and discovered that someone had deposited semen in his canteen.

The appellant testified during his November 2011 Travel Board hearing that he was diagnosed with HIV in September 1998.  He also testified that he had a tooth extracted while he was in basic training and that he rinsed his mouth out with water from his canteen shortly after the extraction.  The appellant stated that this water tasted very salty and when, later that same day, he emptied out the canteen he saw what seemed to be semen.  He avers that this incident was when he was infected with HIV. 

At the November 2011 Travel Board hearing, the Veteran specifically denied any in-service participation in HIV risk factors.  Specifically, he stated that while in service, he did not get any tattoos, he did not receive any blood transfusions, he did not use any intravenous or other drugs, and he did not have unprotected sex.  In fact, he said that he did not really have any sexual contact until after he was diagnosed with HIV.  Instead, he has alleged that his current HIV infection occurred because he was tricked into drinking HIV-infected semen during service. 

In particular, the appellant testified during his November 2011 Travel Board hearing that he drank from his canteen and noticed that the water tasted salty.  He said that he took another drink and swirled water around in his mouth and that the water still tasted funny.  He further testified that he poured his canteen out into a basin and he saw what seemed to be semen in the canteen.  See Hearing Transcript p. 6.  The appellant further stated that he went "bottoms up with the canteen."  See Hearing Transcript p. 7.  The appellant testified that he took as much water as he could take in a mouthful and that he was drinking pretty good.  See Hearing Transcript p. 8. 

As reflected in written statements submitted by the appellant's attorney in May 2015, and January 2016, the appellant has consistently stated that his canteen did not contain any water.  The attorney says that the appellant has stated that the canteen contained only semen and not semen mixed with water.

However, as noted above, and as reflected by a close reading of the Travel Board hearing transcript, the appellant used the word 'water' several times when he provided testimony in November 2011.  In addition, the Board takes judicial notice that the standard United States military canteen in 1979 was a one quart canteen that measured approximately six inches across by eight inches high by three inches wide.  The Board also takes judicial notice that one quart equals 946.4 milliliters (ml) and that one fluid ounce equals 30 ml.  Furthermore, the Board takes judicial notice that the World Health Organization (WHO) has developed reference values for human semen characteristics (HUMAN REPRODUCTION UPDATE, Vol. 16, No.3 pp. 231-245 (2010) and that the average human semen volume is 3.7 ml.  See FEDERAL RULES OF EVIDENCE 201; Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (("Courts may take judicial notice of facts not subject to reasonable dispute.")

Consideration of these facts leads to a finding of a lack of plausibility of the report that the appellant went bottoms up, that he took as much liquid as he could, that he was drinking pretty good and that he was able to pour out additional liquid from the canteen several hours later if the canteen only contained semen as averred by the appellant and his attorney.  These descriptions by the appellant would require a canteen that would be at least one-third full of liquid.  In this case, approximately 315 ml of liquid.  Thus at 4 ml per single ejaculation, approximately 79 men would have had to contribute semen to the appellant's canteen.  And this would have had to have happened while the appellant was at the dentist for a couple of hours and apparently not in possession of his canteen.  Even if the canteen was only one-tenth full, it would still require 24 separate deposits of semen.  On its face, this is not plausible and the fewer the number of deposits, the smaller the volume of semen and the less plausible the scenario.

Furthermore, the appellant alleges that he drank from his canteen just as though he were drinking water.  However, water and semen are not alike in that water is completely liquid and semen is not.  In fact, semen is more akin to shampoo than it is to water and it is hard to understand how someone could tilt a canteen full/half-full/one-tenth full of semen and not notice the delay in the substance rolling out of the mouth of the canteen due to the viscosity of the substance.  In addition, semen congeals and dries and it is difficult to understand how the appellant would have been able to pour out the semen remaining in the canteen later that evening as he testified he did.  It might be more believable if the appellant were contending that what was in his canteen was a mixture of water and semen, but his attorney has strenuously stated that the substance was semen alone.

Then there is the question of exactly how the appellant determined that this substance he "poured" into a basin on the evening of the day in question was semen.  As noted in the March 2015 infectious disease specialist opinion, sperm is microscopic in size and not visible to the naked eye.  How was the appellant able to determine that the liquid was semen as opposed to say, a milky shampoo or a solution with a high concentration of salt, without the use of a microscope?

Furthermore, the appellant has not produced any medical evidence to support his scenario as the transmission mode of his HIV infection.  He has stated that he was told it was possible and his attorney has cited to a Center for Disease Control (CDC) fact sheet indicating that semen contains high amount of HIV virus; however, the attorney failed to point out that the CDC fact sheet also indicates that the transmission of HIV via oral sex is extremely rare although theoretically possible if an HIV-positive man ejaculates in his partner's mouth.  Here, there was no direct genital-mouth contact and the March 2015 infectious disease specialist report indicates that the rate of transmission is one per 10,000 oral sex acts.  The CDC also stated that HIV does not survive long outside the human body (such as on surfaces); that would include in a canteen in June in North Carolina.  In fact, the March 2015 infectious disease specialist opinion stated that HIV is an extremely fastidious organism which survives outside the human body for very short periods of time; the specialist opined that the virus would survive for less than one minute.  Here, as described by the appellant himself, he had returned to training and there was a delay between his complaints of mouth pain and his drill sergeant telling him to drink some water from his canteen that was in his possession.  Hence, it is highly unlikely that the canteen of semen contained any living HIV.

Review of the medical evidence of record reveals that the appellant was diagnosed with acquired immune deficiency syndrome (AIDS) at a Philadelphia Public Health Clinic in November 1997.  This was more than 18 years after the canteen incident described by the appellant and approximately 15 years after his service separation in December 1982.  Both the March 2015 and the December 2015 opinions from infectious disease specialists state that the median time from HIV infection to AIDS is 10 years.  The Board finds it less likely than not that the interval in the appellant's case was almost twice the average interval.  Just because something is theoretically possible does not render probative value to the possibility because the observation is speculative in nature.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The appellant and his attorney maintain that the appellant did not have any risk factors for acquiring his HIV infection other that the canteen incident in service.  In particular, it has been stated that the appellant did not engage in unprotected sex or in sexual contact at all.  However, review of the medical evidence of record reveals that the appellant had a history of sexually transmitted disease, namely gonoccoccus (GC) or gonorrhea.  In fact, a March 2006 Philadelphia Department of Public Health treatment record states that the appellant had a concern that he had been treated for a sexually transmitted disease (STD) about 15 years before, but did not complete the treatment.  Thus, by his own report, the appellant had been treated for an STD in approximately 1991, and this contradicts his more recent statements that he never engaged in unprotected sex.

Indeed, the medical records from the health care provider where the appellant was diagnosed with, and treated for, AIDS reflect that the presumed mode of transmission was heterosexual sex.  For example, that is explicitly stated on a record dated in October 2006.  Clearly that determination was not made without consideration of the appellant's sexual history.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the FEDERAL RULES OF EVIDENCE at Rule 803(4).  See MCCORMICK ON EVIDENCE, § 266, p. 563.  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Furthermore, the December 2015 infectious disease specialist opinion also indicates that it is at least as likely as not that heterosexual sex was the mode of transmission of the HIV infection.  That specialist also noted that the appellant's history of substance abuse, while not intravenous substance abuse, was implicated because substance abusers are more likely to engage in unsafe sexual behaviors.

Such inconsistency undermines the veracity of the statements of the appellant that the only risk factor he had for HIV infection was that he swallowed semen from a canteen the same day he had a tooth extracted in service.  Accordingly, the Board finds the appellant's statements asserting he had no other risk factor for HIV infection other than the fact that he swallowed semen from his canteen in 1979 while he was in basic training lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that the appellant is not an accurate or reliable historian regarding his sexual history or regarding what was in his canteen on the day he had a tooth extracted in service in June 1979.

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds these statements by the appellant about drinking semen from a canteen in service to be facially implausible, biased and inconsistent with the natural properties of semen.  The Board notes that the appellant testified that he didn't really have any sexual contacts until after he was diagnosed; this implies that he did have some.  In fact, review of the appellant's post-service medical records reveals that he reported having been treated for an STD in approximately 1991.  The appellant also testified that he had never used illegal drugs between 1982 and 1998, but his service medical records indicate that while he was awaiting a discharge for misconduct in February 1982, he admitted that he had smoked marijuana in January 1982.  Furthermore, the post-service medical records reflect a history of using crack cocaine; the appellant reported that he stopped using crack cocaine in 1998.  The testimony offered is thus inconsistent with the evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

The Board must assess the appellant's competence to report incurring HIV infection during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as specialized training is required for a determination as to a diagnosis of AIDS and mode of HIV transmission, such therefore is not susceptible of lay opinions.  In addition, medical examination is needed in order to properly attribute generic symptoms such as the weight loss, sore throat, swollen glands and fatigue the appellant testified he experienced beginning in 1983, to a particular malady.  Therefore, the Board cannot give any probative weight to the opinions of the appellant or his attorney about the origins of his claimed HIV infection, as they are not qualified to offer such opinions.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The multiple written statements submitted by the appellant and his attorney do not contain any reference to any nexus opinion about the mode of transmission for the appellant's HIV infection.  No available medical evidence shows that the appellant suffered from HIV-related symptoms during service or within one year of his December 1982 discharge from active service.  See 38 C.F.R. § 3.307(a)(3).  In addition, no medical opinion or other professional evidence relating the appellant's HIV infection to service or any incident of service has been presented since the October 2008 rating decision was issued.  In fact, both infectious disease specialist opinions of record indicate that it is less likely than not that the appellant was infected with HIV by way of ingestion of semen contained in a canteen in 1979.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed HIV infection was incurred by any incident of military service or related to any service-connected disability.  (Secondary service connection is not in play in this case as the appellant is not service-connected for any disability.)  However, the Board has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  Review of the appellant's post-service medical records reveals that he had been diagnosed with HIV infection in November 1997, that he was diagnosed with acquired immune deficiency syndrome (AIDS) at that time, that he had a history of crack cocaine use and that the presumed mode of transmission was heterosexual sex.  While the appellant did have a tooth extracted in service in June 1979, the Board finds his statement about drinking from a canteen containing semen with living HIV to not be credible.  In addition, the Board finds it unlikely that there would be an 18-year gap between the alleged initial infection in 1979 and diagnosis in 1997.

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for HIV infection is not warranted.  Because the preponderance of the evidence is against the appellant's service connection claim, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for HIV infection is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


